            Case 3:19-cv-01785-JCH Document 55 Filed 08/03/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT

    CAMERON L. ATKINSON,                                Case No. 3:19-CV-01785-JCH
                                 Plaintiff,

           v.

    FACEBOOK, INC., MARK ZUCKERBERG,
                                                        August 3, 2020
                                 Defendants.




                       DEFENDANTS’ MOTION FOR CLARIFICATION

          On July 27, 2020, the Court entered a Ruling on Defendants’ motions to dismiss, or in the

alternative, to transfer Plaintiff Cameron L. Atkinson’s suit against Facebook, Inc. and Mark

Zuckerberg. Doc. No. 54. The Court’s order states that it “grant[ed] in part and den[ied] in part”

Defendants’ motions, and directs the clerk to transfer this case to the United States District Court

for the Northern District of California. Id. at 7.1

          Defendants respectfully move the Court for clarification with respect to one aspect of its

July 27, 2020 Ruling: whether its partial denial of Defendants’ Rule 12 Motions was without

prejudice, such that Defendants may file a renewed motion to dismiss for failure to state a claim

in the transferee Court. “When a court ruling is . . . ambiguous, the issuing court may grant the

motion and provide additional clarification modifying that ruling or order after providing other

parties an opportunity to respond.” MetCalf v. Yale University, 2019 WL 1767411, at *2 (D.

Conn. Jan. 4, 2019).

          Because the Court transferred Plaintiff’s action without deciding the merits of

Defendants’ motion to dismiss, Defendants respectfully request that the Court clarify its Ruling


1
 Defendants filed an initial Motion to Dismiss under Rule 12 (Doc. 17), as well as a
supplemental Rule 12 Motion in response to Plaintiff’s Supplemental Complaint (Doc. 51).
The Court’s Ruling applied to both motions. See Doc. 54 at 7.




1389149
          Case 3:19-cv-01785-JCH Document 55 Filed 08/03/20 Page 2 of 3




to reflect that its partial denial of Defendants’ Rule 12 motions was without prejudice, such that

Defendants may submit a renewed Rule 12 motion after the case is transferred to the Northern

District of California. See Fisher v. eBay, Inc., 2017 WL 9565759, at *2 (D. Conn. July 26,

2017) (transferring case to Northern District of California and denying motion “without

prejudice to the extent it seeks a dismissal of the action.”).


                                               THE DEFENDANTS, FACEBOOK, INC. AND
                                               MARK ZUCKERBERG

                                       By:     /s/ Nicholas Green
                                               Paven Malhotra (PHV 10472)
                                               pmalhotra@keker.com
                                               Nicholas Green (PHV 10471)
                                               ngreen@keker.com
                                               Keker, Van Nest & Peters LLP
                                               633 Battery Street
                                               San Francisco, CA 94111
                                               Tel: (415) 391-5400
                                               Fax: (415) 397-7188
                                               Their Attorneys

                                               Gary S. Klein (ct09827)
                                               Lindsay T. Reed (ct30895)
                                               Carmody Torrance Sandak & Hennessey LLP
                                               707 Summer Street, 3rd Floor
                                               Stamford, CT 06901-1026
                                               Tel: (203) 252-2696
                                               Fax: (203) 325-8608
                                               gklein@carmodylaw.com
                                               lreed@carmodylaw.com
                                               Their Attorneys




                                                 2
1389149
            Case 3:19-cv-01785-JCH Document 55 Filed 08/03/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 3, 2020 I filed a copy of the foregoing electronically and

served a copy of the foregoing by mail on anyone unable to accept electronic filing. The Court’s

electronic filing system will send notice of this filing by e-mail to all parties. Parties may access

this filing through the court’s CM/ECF System.



                                                     /s/ Nicholas Green




                                                 3
1389149
